Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	SHIN (US 2018/0351381 A1) describes a method is presented for charging a battery cell having lithium-ion composition. The method includes: receiving a user available time in which the battery cell is to be charged; determining a threshold voltage to which the battery cell is to be charged with a constant current, where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; delivering the constant current to the battery cell until voltage of the battery cell reaches the threshold voltage; determining a secondary voltage which is to be applied constantly to the battery cell during a secondary charging phase, such that the secondary voltage is constrained by the user 

	O'Brien (US 2014/0266068 A1) describes charging methodology that allows Li-ion cells to be charged using high effective charging rates during substantially the entire charging process. Still further, the present invention comprises methods and battery charging systems suitable for providing such charging methods wherein a plurality of charging pulses is applied to a Li-ion battery at an average rate of at least about 1 C or greater, wherein the plurality instantaneous open circuit voltages (OCVinst) existing during the charging process remain below Vmax for substantially the entire duration of the charging pulse application. Unlike other methods of charging Li-ion batteries at comparably high rates, batteries charged according to the methodology herein are characterized by a substantial reduction of the characteristic voltage response that requires current to be reduced after the battery reaches higher % SOC. A wide variety of Li-ion battery cells can be charged in accordance with methods and systems of the present invention including, but not limited to, batteries used to provide power for electric vehicles, automated guided vehicles, robots, mobile devices and wearable devices.


	Lih (US 2021/0223323 A1) describes a method for rapidly estimating for a remaining capacity of a battery, comprising performing a constant current charge to the battery under test in a first period, instantly capturing a voltage and a temperature of a positive electrode of the battery under test in a default frequency, and generating a voltage-time graph; after leaving the battery under .
	EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles S. Rauch on December 23, 2021 
The application has been amended as follows: 

Cancel claim 10.

Claim 14, line 1, “claim 10” change to “claim 1”

	1. (Currently Amended) A method for testing an output state of an adaptor, performed by a testing system connected with the adaptor and comprising:
              receiving a first instruction from the adaptor after instructing the adaptor to enable quick charging, wherein the first instruction is used for instructing determination of a voltage state of the adaptor;
              in response to the first instruction, acquiring a first output voltage of the adaptor, and determining the voltage state of the adaptor according to the first output voltage;
              acquiring a current change rate of a charging current corresponding to the quick charging after the charging current is applied, and determining a current state of the adaptor according to the current change rate; and
              obtaining a test result of the output state of the adaptor according to the voltage state and the current state;
              after receiving the charging current corresponding to the quick charging,
receiving a third instruction, wherein the third instruction is used for instructing determination of the voltage state of the adaptor in a constant-current charging stage;
              in response to the third instruction, acquiring a third output voltage;
              detecting the charging current in response to the third output voltage being higher than or equal to a preset voltage for the quick charging; and
sending a preset upper-limit current to the adaptor in response to the charging current being larger than or equal to the preset upper-limit current, the preset upper-limit current being used by the adaptor to update the charging current.
 
17.         (Currently Amended) A system for testing an output state of an adaptor, comprising:
at least one processor; and
a memory configured to store program codes which, when executed by the processor, are operable with the testing system to:
              receive a first instruction from the adaptor after the testing system instructs the adaptor to enable quick charging, wherein the first instruction is used for instructing determination of a voltage state of the adaptor;
              acquire an output voltage of the adaptor in response to the first instruction; 
              determine the voltage state of the adaptor according to the output voltage;
              receive a charging current corresponding to the quick charging from the adaptor;
acquire a current change rate of the charging current;
determine a current state of the adaptor according to the current change rate; and
              obtain a test result of the output state of the adaptor according to the voltage state and the current state;
              wherein after the charging current corresponding to the quick charging is received, a third instruction is received, wherein the third instruction is used for instructing determination of the voltage state of the adaptor in a constant-current charging stage;
              wherein in response to the third instruction, a third output voltage is acquired;
              wherein the charging current is detected in response to the third output voltage being higher than or equal to a preset voltage for the quick charging; and
              wherein a preset upper-limit current is sent to the adaptor in response to the charging current being larger than or equal to the preset upper-limit current, the preset upper-limit current being used by the adaptor to update the charging current.
 
 
20. (Currently Amended) A non-transitory computer readable storage medium configured to store programs which, when executed by a testing system for testing an output state of an adaptor, are operable with the testing system to:
              receive a first instruction from the adaptor after the testing system initiates quick charging communication with the adaptor, wherein the first instruction is used for instructing determination of a voltage state of the adaptor;
              acquire an output voltage of the adaptor in response to the first instruction; 
              determine the voltage state of the adaptor according to the output voltage;
              receive a charging current corresponding to the quick charging from the adaptor;
              acquire a current change rate of the charging current;
              determine a current state of the adaptor according to the current change rate; and
;
              wherein after the charging current corresponding to the quick charging is received, a third instruction is received, wherein the third instruction is used for instructing determination of the voltage state of the adaptor in a constant-current charging stage;
              wherein in response to the third instruction, a third output voltage is acquired;
              wherein the charging current is detected in response to the third output voltage being higher than or equal to a preset voltage for the quick charging; and
              wherein a preset upper-limit current is sent to the adaptor in response to the charging current being larger than or equal to the preset upper-limit current, the preset upper-limit current being used by the adaptor to update the charging current.

Allowable Subject Matter
3.	Claims 1-9 and 11-20 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 17 and 20 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for testing an output state of an adaptor, performed by a testing system connected 

Claims 2-9 and 11-16 are allowed due to their dependency on claim 1.

Regarding claim 17:
The primary reason for the allowance of claim 17 is the inclusion a system for testing an output state of an adaptor, comprising: wherein after the charging current corresponding to the quick charging is received, a third instruction is received, wherein the third instruction is used for instructing determination of the voltage state of the adaptor in a constant-current charging stage; wherein in response to the third instruction, a third output voltage is acquired; wherein the charging current is detected in response to the third output voltage being higher 

Claims 18-19 are allowed due to their dependency on claim 17.

Regarding claim 20:
The primary reason for the allowance of claim 20 is the inclusion a non-transitory computer readable storage medium configured to store programs which, when executed by a testing system for testing an output state of an adaptor, are operable with the testing system to: wherein after the charging current corresponding to the quick charging is received, a third instruction is received, wherein the third instruction is used for instructing determination of the voltage state of the adaptor in a constant-current charging stage; wherein in response to the third instruction, a third output voltage is acquired; wherein the charging current is detected in response to the third output voltage being higher than or equal to a preset voltage for the quick charging; and wherein a preset upper-limit current is sent to the adaptor in response to the charging current being larger than or equal to the preset upper-limit current, the preset upper-limit current being used by the adaptor to update the charging current. It is these features .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
December 28, 2021








Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”